Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 06/13/2022 and 06/15/2022 are entered.
	The Applicants’ Amendment to the Specification filed on 06/13/2022 and 06/15/2022 are entered.
	Please note that the Amendments filed on 06/13/2022 were refiled by the Applicant on 06/15/2022 and are the same as and supercede the Amendments filed on 06/13/2022.  The 06/15/2022 Amendments were requested by the examiner in a phone call to the Applicants’ representative for sole purpose of clearer text/scan of the submission. 

Response to Election of Species
	The Applicants’ election of the species of i) SEQ ID NO:2; and ii) a homodimer in the reply filed on 06/13/2022 is acknowledged.
	Claims 1-10, and 55-70 are pending and under examination.
Response to Amendment
	All objections and rejections made in the previous office action are withdrawn in view of the Applicants’ Amendment to the Claims and Specification filed on 06/13/2022 and refiled on 06/13/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the presently claimed invention.
The Bondy-Denomy Dissertation (2014; of record) discloses methods and
compositions comprising Type | anti-CRISPR (Acr) proteins but does not disclose Type ll Acrs of the present invention.
The Pawlick Dissertation (2016; of record) is not considered prior art because it
is either post-filing or within a year of the effective filing date of the presently claimed invention and is by a joint inventor of the presently claimed invention.
The US-20140357523-A1 document to Zeiner et al (of record) is cited in the
IPER however this document does not explicitly disclose a Type II-C anti-CRISPR (Acr) protein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10, and 55-70 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658